            Case 1:20-cv-01265-LJL Document 45 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/17/2021
                                                                       :
SESA, INC.,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-1265 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
TERRAFINA, LLC, FRUNUT GLOBAL                                          :
COMMODITIES, LLC, FRUNUT GLOBAL, LLC,                                  :
JAMES LOCKE, KENAN IZCI, and ENGIN YILMAZ, :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Sesa, Inc. (“Sesa”) brought the instant action against Defendants Terrafina, LLC

(“Terrafina”), Frunut Global, LLC (“FGL”), Frunut Global Commodities, LLC, James Locke,

Kenan Izci, and Engin Yilmaz (“Yilmaz”), alleging claims of breach of contract, account stated,

quantum meruit, unjust enrichment, promissory estoppel, and violations of the New York Debtor

and Creditor Law (“NYDCL”).

        FGL and Yilmaz have appeared in the action, but the remaining Defendants have not

despite being served.1 Dkt. No. 16. Plaintiff and FGL are currently proceeding through

discovery and have also been referred to Magistrate Judge Parker for settlement purposes.

        At the May 13, 2020 status conference, Plaintiff indicated its intent to file a motion for




1
  By Opinion and Order dated October 30, 2020, the Court dismissed Yilmaz as a defendant from
the action because it held that the allegations in the amended complaint “were not sufficient to
warrant piercing the corporate veil at this stage.” Dkt. No. 34 at 9. It dismissed the claims
against Yilmaz without prejudice, however, stating that “if discovery should reveal facts that
support a theory of alter ego liability against Yilmaz, the Court may entertain a motion to amend
the complaint to reinstate the claims against him.” Id. at 9 n.3.
            Case 1:20-cv-01265-LJL Document 45 Filed 03/17/21 Page 2 of 2




default judgment against Terrafina. The Court ordered Plaintiff to notify all non-appearing

Defendants, including Terrafina, of that intent. Dkt. No. 13. On June 23, 2020, Plaintiff moved,

pursuant to Federal Rule of Civil Procedure 55, for an entry of a default judgment against

Terrafina. Dkt. No. 17.

          Pursuant to the Court’s authority under Federal Rule of Civil Procedure 55(b), the Court

has examined Plaintiff’s motion for default judgment, Dkt. No. 17, and the complaint, Dkt. No.

1.2 The Court is satisfied that the allegations of the complaint—if taken as true—would establish

liability as to Terrafina. Because Terrafina has failed to appear in this action despite having been

served, it is hereby ORDERED that a default judgment is entered in favor of Plaintiff Sesa

against Defendant Terrafina as to liability on Plaintiff’s claims of breach of contract, account

stated, quantum meruit, unjust enrichment, promissory estoppel, and violations of the NYDCL.

The Court reserves judgment on damages for a later stage.

          The Clerk of Court is respectfully directed to close Dkt. No. 17 but not to close the

action.


          SO ORDERED.

Dated: March 17, 2021                                  __________________________________
       New York, New York                                         LEWIS J. LIMAN
                                                              United States District Judge




2
  The complaint was amended on September 23, 2020, Dkt. No. 30, after Plaintiff filed the
instant motion for default judgment against Terrafina, but it was amended only to include
“copies of invoices being sued upon and referenced in the complaint,” which were “inadvertently
omitted from its initial complaint,” and to “amplify and clarify the liability and acts of
misconduct of” Defendant Frunut Global Commodities, LLC. Dkt. No. 28-3.


                                                   2
